DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 13.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 09/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13-14 and 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEE (US 20200410040 A1) in view of KIM (US 11264084 B2).

Re: Independent Claim 1, LEE discloses a spiking neural networks (SNN) circuit (LEE Figs. 1 and 3), comprising:
a bit-line input synapse array (LEE Fig. 3: 200), including:
a plurality of page buffers, providing a plurality of data signals (LEE Fig. 3 and ¶ [0092] 400 construed to act as a page buffer);
a plurality of bit line transistors, each of which is electrically connected to one of the page buffers (LEE Fig. 6 and ¶ [0056]);
a plurality of bit lines, each of which is electrically connected to one of the bit line transistor for receiving one of the data signals (LEE Fig. 5 and ¶ [0043]);
a plurality of memory cells (LEE Fig. 3 and ¶ [0028]), each of which is electrically connected to one of the bit lines (LEE Fig. 5 and ¶ [0041]);
one word line (LEE Fig. 5: One of 2301-n), electrically connected to the memory cells (LEE Fig. 5: 2301-n and ¶ [0043]); and
a neuron circuit, for outputting a feedback pulse (LEE Fig. 1 and ¶ [0007] “…the output layer, the input layer, and the inner layers includes one or more neurons.”).
LEE is silent regarding:
a plurality of source lines, each of which is electrically connected to one of the memory cells; and
a plurality of source line transistors, each of which is electrically connected to one of the source lines, wherein the source line transistors are connected together;
KIM discloses:
 a plurality of source lines, each of which is electrically connected to one of the memory cells (KIM Fig. 12: Multiple source lines connecting to CSL); and
a plurality of source line transistors, each of which is electrically connected to one of the source lines, wherein the source line transistors are connected together (KIM Fig. 12: GSTs and multiple source lines connecting to common source line CSL);
LEE and KIM disclose in-memory computing systems and methods. KIM discloses lower level details of such devices, in particular the array architecture. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the architectural details of KIM and apply to the device taught by LEE to produce a flash memory device having a performance appropriate for machine learning by conveying a large amount of sequential data at a high speed or with a wide bandwidth and a computing device including flash memory cells (see e.g., KIM and col. 1, ll. 47-50).

Re: Claim 2, LEE and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the memory cells storing a plurality of weights are connected to the only one word line.

Re: Independent Claim 13, LEE discloses an operation method (LEE Fig. 2 and ¶¶ [0009]-[0010] and [0012]) of a spiking neural networks (SNN) circuit (LEE Figs. 1 and 3), wherein the spiking neural networks circuit comprises:
a bit-line input synapse array and a neuron circuit (LEE Fig. 3: 200), the bit-line input synapse array includes a plurality of bit lines (LEE Fig. 5 and ¶ [0043]), a plurality of memory cells (LEE Fig. 3 and ¶ [0028]), one word line (LEE Fig. 5: One of 2301-n) and each of the memory cells is electrically connected to one of the bit lines  (LEE Fig. 5 and ¶ [0041]), the word line is electrically connected to the memory cells  (LEE Fig. 5 and ¶ [0043]), , and the operation method comprises:
inputting a plurality of data signals to the bit lines during a read phase (LEE ¶¶ [0125]-[0127] disclose reading operation, so data has to show up on bit lines);
and
collecting, by the source lines, currents reflecting the data signals during the read phase (LEE ¶¶ [0125]-[0127] disclose reading operation and data being read is reflective of data stored as indicated by currents at the source lines).
LEE is silent regarding:
a plurality of source lines, each of the source lines is electrically connected to one of the memory cells;
KIM discloses:
a plurality of source lines, each of the source lines is electrically connected to one of the memory cells (KIM Fig. 12: Multiple source lines connecting to CSL);
LEE and KIM disclose in-memory computing systems and methods. KIM discloses lower level details of such devices, in particular the array architecture. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the architectural details of KIM and apply to the device taught by LEE to produce a flash memory device having a performance appropriate for machine learning by conveying a large amount of sequential data at a high speed or with a wide bandwidth and a computing device including flash memory cells (see e.g., KIM and col. 1, ll. 47-50).

Re: Claim 14, LEE and KIM discloses all the limitations of claim 13 on which this claim depends. They further disclose:
wherein each of the data signals is a 0V signal or a 0.2V signal (LEE ¶ [0127] “When a read command is provided, the output voltage V.sub.hn corresponding to the element number is provided by the computation circuit 1 and converted into the output data D.sub.hn by the ADC 6, and the converted data is output through the data IO buffer 3.”; a voltage that corresponds to a logic state).

Re: Claim 20, LEE and KIM discloses all the limitations of claim 13 on which this claim depends. They further disclose:
wherein the memory cells storing a plurality of weights are connected to the only one word line (LEE Fig. 2 and ¶ [0011]).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
TRAN (US 20190286976 A1) discloses numerous embodiments of decoders for use with a vector-by-matrix multiplication (VMM) array in an artificial neural network are disclosed. The decoders include bit line decoders, word line decoders, control gate decoders, source line decoders, and erase gate decoders. In certain embodiments, a high voltage version and a low voltage version of a decoder is used.
LI (US 10482929 B2) discloses a non-volatile (NV) memory (NVM) matrix circuits employing NVM circuits for performing matrix computations are disclosed. In exemplary aspects disclosed herein, an NVM matrix circuit is provided that has a plurality of NVM storage string circuits each comprising a plurality of NVM bit cell circuits each configured to store a memory state. Each NVM bit cell circuit has a stored memory state represented by a resistance, and includes a transistor whose gate node is coupled to a word line among a plurality of word lines configured to receive an input vector of 1×m size for example. Activation of the gate of a given NVM bit cell circuit controls whether its resistance is contributed to a respective source line. This causes a summation current to be generated on each source line based on the weighted summed contribution of each NVM bit cell circuit's resistance to its respective source line.

Allowable Subject Matter
Claim(s) 2, 4-12 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the bit line transistors and the bit lines form a presynaptic zone, the memory cells and the word line form a synaptic zone, and the source line transistors and the source lines form a postsynaptic zone.

Re: Claim 4, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the bit line transistors are triple well devices.

Re: Claim 5, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the source line transistors are triple well devices.

Re: Claim 6 (and dependent claims 7-11), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a membrane capacitor, electrically connected to the current mirror circuit;
an integrated-and-fired circuit, electrically connected to the membrane capacitor; and
a pulse generator, electrically connected to the integrated-and-fired circuit and the bit line transistors, wherein the integrated-and-fired circuit triggers the pulse generator to generate the feedback pulse or an output pulse
when a potential of the membrane capacitor exceeds a threshold.

Re: Claim 12, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a level shifter for outputting a plurality of shifted data signals, wherein a variety of the shifted data signals is larger than a variety of the data signal.

Re: Claim 15, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a plurality of bit line transistors, each of which is connected to one of the bit lines, are turned on, and a plurality of source line transistor, each of which is connected to one of the source lines, are tuned on.

Re: Claim 16 (and dependent claims 17-19), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
update phase, wherein the shifted data signals are obtained by a level shifter and a variety of the shifted data signals is larger than a variety of the data signal;
applying a long-term potentiation signal to the word line during an erasing step of the update phase, such that an erasing pulse is formed
between the word line and the bit lines; and
applying a long-term depression signal to the word line during a programming step of the update phase, such that a programming pulse is formed between the word line and the bit lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov